

















PROJECT MANAGEMENT AGREEMENT
between
CHALMETTE REFINING, L.L.C.,
a Delaware limited liability company
and
PBFX OPERATING COMPANY LLC,
a Delaware limited liability company






Dated as of February 15, 2017






























--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article 1. Definitions and Construction
 
1


  1.1    Definitions
 
1


  1.2    Construction
 
5


 
 
 
Article 2. Engagement of Manager
 
6


  2.1    Engagement
 
6


  2.2    Manager Personnel and Duties
 
6


  2.3    Compliance with Applicable Laws
 
6


  2.4    Independent Contractor
 
6


 
 
 
Article 3. Description of Services
 
6


  3.1    Description of Services
 
6


  3.2    Disclaimers by Manager
 
8


 
 
 
Article 4. Payments to Manager
 
9


  4.1    Reimbursement
 
9


  4.2    Invoices
 
9


  4.3    Timing of Payments; Late Charges
 
9


  4.4    Invoice Disputes
 
9


  4.5    Examination of Books and Records
 
9


  4.6    Payment of Other Amounts
 
10


  4.7    Budget Damage Payment
 
10


 
 
 
Article 5. Insurance
 
10


  5.1    Manager’s Required Insurance
 
10


  5.2    Owner’s Required Insurance
 
11


  5.3    No Subrogation
 
11


  5.4    Certificates
 
12


  5.5    Primary Insurance
 
12


 
 
 
Article 6. Sharing of Risks
 
12


  6.1    Manager’s Indemnity
 
12


  6.2    Owner’s Indemnity
 
12


  6.3    Owner’s Risk of Loss
 
12


  6.4    WAIVER OF CONSEQUENTIAL DAMAGES
 
12


  6.5    AGGREGATE LIMIT
 
13


  6.6    Survival
 
13


 
 
 
Article 7. Force Majeure
 
13


  7.1    Force Majeure
 
13


 
 
 
Article 8. Assignments
 
13


  8.1    Assignment by Manager
 
14


  8.2    Assignment by Owner
 
14


  8.3    Terms of Assignment
 
14





i

--------------------------------------------------------------------------------





Article 9. Term and Termination
 
14


  9.1    Term
 
14


  9.2    Termination by Owner
 
14


  9.3    Termination by Manager
 
14


  9.4    Amounts Payable
 
14


 
 
 
Article 10. Notices
 
15


  10.1    Addresses for Notice
 
15


  10.2    Effectiveness
 
16


  10.3    Changes
 
16


 
 
 
Article 11. Other Provisions
 
16


  11.1    Governing Law
 
16


  11.2    EXCLUSIVENESS OF REMEDIES
 
16


  11.3    Arbitration
 
16


  11.4    Counterparts
 
17


  11.5    Binding on Successors
 
17


  11.7    Modification; Waiver
 
17


  11.8    No Partnership
 
17


  11.9    Severability
 
18


  11.10    No Third Party Beneficiaries
 
18


  11.11    Time is of the Essence
 
18


  11.12    Further Assurances
 
18


  11.13    Survival
 
18


  11.14    WAIVER OF JURY TRIAL
 
18





LIST OF EXHIBITS
EXHIBIT A - BASIC DESIGN PACKAGE
EXHIBIT B - PROJECT SCHEDULE
EXHIBIT C - TANK






ii

--------------------------------------------------------------------------------






PROJECT MANAGEMENT AGREEMENT
THIS PROJECT MANAGEMENT AGREEMENT (this “Agreement”), dated as of February 15,
2017, is between CHALMETTE REFINING, L.L.C., a Delaware limited liability
company (“Manager”), and PBFX OPERATING COMPANY LLC, a Delaware limited
liability company (“Owner”). Manager and Owner are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
Recitals:
A.    Owner desires to engage Manager to provide construction management
services related to the design and engineering of, procurement for, and
construction and/or modification of a crude oil storage tank, related pipelines,
and other related construction (the “Project”) on a site leased by Owner from
Manager at Manager’s refinery near Chalmette, Louisiana under the provisions of
this Agreement.
B.    Manager desires to undertake and perform such services under the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:
Article 1.
Definitions and Construction
1.1    Definitions. The following terms when used in this Agreement have the
meanings given to them below:
“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (a) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (b) ownership of 50% or more of the equity
or equivalent interest in any Person, and (c) the ability to direct the business
and affairs of any Person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, PBF Logistics LP
and its subsidiaries (including Owner), on the one hand, and PBF Energy Inc. and
its subsidiaries (including Manager, but excluding PBF Logistics LP and its
subsidiaries), on the other hand, will not be considered Affiliates of each
other.
“Agreement” is defined in the Preamble.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.


1

--------------------------------------------------------------------------------





“Arbitrable Dispute” means any and all disputes, controversies and other matters
in question between Owner, on the one hand, and Manager, on the other hand,
arising under or in connection with this Agreement.
“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.
“Basic Design Package” means the diagrams, drawings, design data, equipment
lists, major equipment specifications, engineering standards, and other
documents, information, and materials prepared by Wink Engineering, LLC for
Manager as part of the preparation of the Engineering Work, as more fully
identified in Exhibit A.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City, New Jersey, and Louisiana are open for the general transaction of
business.
“Change Order” means a change to the scope of the Work that occurs after the
date hereof under the Construction Contract or under an agreement with a Vendor.
“Commercial Operation Date” means the first date on which the Tank (i) has been
commissioned, (ii) meets all applicable construction tests, (iii) has received
all permits required by Applicable Law, and (iv) is capable of receiving and
redelivering Product in quantities specified in Exhibit A.
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Construction Contract” means the EPC contract entered into by the Manager and
the General Contractor, as amended from time to time, for the final design and
engineering of, procurement for, and construction of the Project by the General
Contractor.
“EPC” means engineering, procurement, and construction.
“Facilities” means the Tank, the Pipelines and any other facilities included in
the Project.
“Final Completion” means the final completion of the Work by the General
Contractor and all Vendors for the Project, including the initial start-up of
the Project and completion of any required performance tests.


2

--------------------------------------------------------------------------------





“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of a public enemy, wars, terrorism, blockades, insurrections,
riots, storms, floods, interruptions in the ability to have safe passage in
navigable waterways or rail lines, washouts, other interruptions caused by acts
of nature or the environment, arrests, the order of any court or Governmental
Authority claiming or having jurisdiction while the same is in force and effect,
civil disturbances, explosions, fires, leaks, releases, breakage, accident to
machinery, vessels, storage tanks or lines of pipe or rail lines, inability to
obtain or unavoidable delay in obtaining material or equipment, inability to
obtain supplies or materials necessary for construction or testing of the
Facilities because of a failure of third-party suppliers, or any other causes
whether of the kind herein enumerated or otherwise not reasonably within the
control of the Party claiming suspension and which by the exercise of
commercially reasonable efforts such Party is unable to prevent or overcome;
provided, however, a Party’s inability to perform its economic obligations
hereunder will not constitute an event of Force Majeure.
“General Contractor” means the general contractor selected by the Manager, with
the assistance of Manager, as provided herein, to perform the final design and
engineering of, procurement for, and construction of the Project.
“Governmental Approval” means any authorization, consent, approval, license,
ruling, permit, tariff, rate, certificate, exemption, filing or registration by
or with any Governmental Authority, relating to the development, construction,
operation or maintenance of the Facilities.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Lease” means the Ground Lease dated as of February 15, 2017, between Manager
and Owner, as amended, modified or supplemented from time to time.
“Manager Parties” means Manager, its Affiliates, and its and their members,
managers, officers, directors, employees, agents, and representatives.
“Manager Party” means any of the Manager Parties.
“Omnibus Agreement” means that Fourth Amended and Restated Omnibus Agreement,
dated as of August 31, 2016, by and among PBF Holding Company LLC, PBF Energy
Company LLC, PBF Logistics GP LLC, and PBF Logistics LP, as amended and restated
as of the date thereof and as further amended or amended and restated from time
to time.
“Owner Parties” means Owner, and its and their Affiliates, members,
shareholders, managers, officers, directors, employees, agents, representatives,
contractors, and subcontractors.
“Owner Party” means any of the Owner Parties.
“Party” and “Parties” are defined in the Preamble.


3

--------------------------------------------------------------------------------





“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Pipeline” or “Pipelines” means those pipelines that connect the receiving and
delivery flanges of the Tank with the Refinery’s dock or the Refinery.
“Prime Rate” means the prime rate as published in The Wall Street Journal on the
original due date for any outstanding amount hereunder. If the due date should
fall on a date on which the prime rate is not published in The Wall Street
Journal, then the prime rate will be determined as of the next day on which such
prime rate is published therein.
“Product” means crude oil and feedstocks.
“Project” is defined in the Recitals.
“Project Budget” means the budget approved by Owner setting out the estimated
costs and expenses of performing the Work and completing the Project, as such
budget may be revised from time to time for Change Orders or under other terms
of the Construction Contract.
“Project Costs” means all of the actual costs and expenses paid to third parties
to perform the Work and complete the design, construction, procurement, and
construction of the Project prior to the Commercial Operation Date but excluding
any amounts paid by Owner (i) as bonus payments to such third parties, (ii) as
damages for Owner’s failure to perform under agreements with such third parties,
or (iii) in respect of damages for personal injury or property damage, whether
or not insured.
“Project Schedule” means the schedule approved by Owner for the timing of the
performance of the various phases of the Work providing for mechanical
completion of the Project by the Target Date, an initial copy of which is
attached Exhibit B, and as such schedule may be revised from time to time by
Owner.
“Refinery” means the refining facility located in and near Chalmette, Louisiana,
owned and operated by Manager.
“Services” has the meaning assigned to such term in Section 3.1.
“Subcontractor” means any third party supplying services for any part of the
Work pursuant to a contract with the General Contractor.
“Tank” means the tank to be constructed and owned by Owner for the storage of
Product and more particularly described on Exhibit C.
“Target Date” means November 1, 2017, as such date may be adjusted from time to
time pursuant to Change Orders and the other provisions of the Construction
Contract or by mutual agreement of the Parties.
“Target Project Cost” means $29,100,000.


4

--------------------------------------------------------------------------------





“Total Project Costs” means the sum, without duplication, of (i) the Engineering
Cost and (ii) all Project Costs. For the avoidance of doubt, Total Project Costs
will include the costs incurred by Manager prior to the date hereof, as set
forthin Section 4.6.
“Vendor” means any third party supplying any equipment or materials to Owner
with or without the services of supervision of installation at the Site, but
without installation labor at the Site.
“Work” means all of the activities and services required to be performed by the
General Contractor and Vendors to complete the final design and engineering of,
procurement for, and construction and installation of the Project, as generally
defined in Exhibit A and as more specifically defined in the Basic Design
Package.
“Working Day” means any day other than a Saturday, Sunday, or day when federally
chartered banks are closed in New Orleans, Louisiana.
1.2    Construction.
(a)Unless otherwise specified, all references herein are to the Sections and
Exhibits of this Agreement.
(b)All headings herein are intended solely for convenience of reference and will
not affect the meaning or interpretation of the provisions of this Agreement.
(c)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and will be read to be followed by the
words “without limitation” or words having similar meaning.
(d)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.
(e)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue.
(f)A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.
(g)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.
(h)Except where specifically stated otherwise, any reference to any Applicable
Law or agreement refers to the same as amended, supplemented or reenacted from
time to time.
(i)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.


5

--------------------------------------------------------------------------------





Article 2.
Engagement of Manager
2.1    Engagement. Subject to the terms of this Agreement, Owner hereby engages
Manager as an independent contractor for the performance of the Services as
provided herein. Manager hereby accepts such engagement on the terms of this
Agreement.
2.2    Manager Personnel and Duties. Manager shall provide sufficient
administrative and technical personnel to perform the Services in a timely and
good and workmanlike manner. In making decisions and giving advice in connection
with the performance of the Services, Manager shall act in a commercially
reasonable manner, consistent with the best interests of Owner.
2.3    Compliance with Applicable Laws. Manager shall comply in all material
respects with all rules and regulations and with all Applicable Laws in the
performance of the Services.
2.4    Independent Contractor. Manager will be an independent contractor with
respect to the performance of the Services. Manager and its employees will not
be deemed to be agents, representatives, employees, or servants of Owner in the
performance of the Services hereunder, or any part thereof.
Article 3.
Description of Services
3.1    Description of Services. Subject to Section 3.2 and the other terms of
this Agreement, Manager shall perform the Services described in this Section 3.1
in connection with the performance of the Work and completion of the Project
(collectively, the “Services”).
(a)Project Administrative Services. Manager shall perform the following
administrative service in connection with the Project:
(i)consulting services, including collaborating with Owner to establish
objectives, requirements, priorities, and constraints of the Project, conferring
with Owner on the definition of the scope of the Project, and consulting with
Owner on developing Project technical and business strategies;
(ii)general administrative services, including attending and scheduling
applicable meetings, participating in teleconferences, preparing memoranda and
correspondence, and traveling to and from the Site and Vendor facilities; and
(iii)payment of Project Costs on behalf of Owner.
(b)Project Development Services. Manager shall perform the following development
services in connection with the Project:
(i)participating in the evaluation of prospective Vendors and the General
Contractor for the Project;


6

--------------------------------------------------------------------------------





(iv)participating in the evaluation of proprietary Vendor technology to maximize
effectiveness of Vendors’ input into the design process;
(v)participating in reviewing resource plans and Project pro forma financial
models;
(vi)providing recommendations to Owner regarding selection of the General
Contractor, Vendors, and any Subcontractors;
(vii)coordinating interdisciplinary technical reviews to ensure alignment of
technical team efforts; and
(viii)facilitating communication among Owner and third party participants
involved in Project development activities to ensure issues are identified,
communicated, and addressed in a timely manner.
(c)Project Design Services. Manager shall perform the following design services
in connection with the Project:
(i)developing and communicating specification requirements to technical
specialists;
(ii)reviewing drawings and specifications for the purpose of obtaining bids or
prices for portions of the Work and evaluating conformity of the drawings and
specifications to Project requirements for mechanical, electrical, civil, and
instrument systems;
(iii)conducting construction feasibility reviews of designs for the purposes of
reducing costs;
(iv)evaluating design impact on life cycle costs, efficiency, quality, and
safety of the Project, including assisting in evaluating design impacts on costs
related to field construction costs, assisting in evaluating design impacts on
costs related to customization in manufacturing and delivery requirements,
assisting in evaluating design impacts on capacity projections, and assisting in
evaluating design impacts on predictive maintenance costs; and
(v)evaluating value engineering opportunities aimed at eliminating or modifying
items that do not contribute to meeting business needs.
(d)Construction Management Services. Manager shall perform the following
construction management services in connection with the Project:
(vi)project controls, including providing periodic review of the General
Contractor and any Subcontractor’s or Vendor’s progress against the Project
Schedule, evaluating the General Contractor’s and any Subcontractor’s or
Vendor’s cost reporting, analysis, and forecasting of performance, providing
periodic reports to Owner of Project cost/progress trends, issues and
recommendations to correct deviations from the Project


7

--------------------------------------------------------------------------------





Schedule or Project Budget, providing diligence on the General Contractor’s and
the Vendors’ actual progress to reported progress to provide early warning of
any potential delays that could impact the Project, providing recommendations to
Owner regarding remedial action necessary to resolve schedule and/or cost
issues, and provide assistance to Owner in expediting the ordering and delivery
of critical materials procured through the General Contractor;
(vii)Change Order management services, including providing assistance to Owner
in evaluating proposed Change Orders to ascertain whether the proposed changes
in cost and schedule justify making the Change Order, reviewing Change Order
requests from the General Contractor, evaluating requested Change Orders against
the scope of services, Project Schedule, and cost impacts, and providing Owner
recommendations to approve or disapprove the requested Change Order in
accordance with the Construction Contract procedure; and
(viii)contract administration services, including providing assistance in review
of applications for payment by the General Contractor and any Vendors, providing
assistance to Owner in reviewing requests for interpretations of the meaning and
intent of drawings and specifications, providing assistance to Owner in the
review of claims submitted by the General Contractor and any Vendors.
(e)Field Construction Services. Manager shall conduct periodic observations at
the Site to review performance for conformance with specifications and contract
terms and submit periodic progress reports to Owner, which shall include a
reconciliation of observed progress and conditions to the General Contractor and
any Vendor’s progress reports.
(f)Commissioning Services. Manager shall observe factory testing of key
components, as applicable, and provide recommendations to Owner, observe field
installation inspections at mechanical completion of the Project and provide
recommendations to Owner, observe field start-up procedures and testing and
provide recommendations to Owner, and participate in final commissioning and
performance review to ensure the Project is operating as intended.
3.2    Disclaimers by Manager.
(a)General Contractor Performance. Manager shall not be responsible for (i) the
quality, completeness, accuracy, or utility of the schedules, plans, drawings,
designs, specifications, samples, or data of the General Contractor, any
Subcontractor, any Vendor, or any other party providing material or services to
the Project, or the failure of any of such parties to carry out their work in
accordance with the contract documents relating thereto, or (ii) the
construction means, methods, techniques, sequences, or procedures employed by
the General Contractor, any Subcontractor, any Vendor, or any other party for
the Project, the failure of any such Person to carry out its work in accordance
with the contract documents relating thereto, or any variance between proposed
construction schedules prepared or reviewed by Manager and the actual time for
completion of the Project by such parties.




8

--------------------------------------------------------------------------------





(b)EXERCISE OF JUDGMENT. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT,
SO LONG AS THE JUDGMENTS MADE BY MANAGER IN CONNECTION WITH THE PERFORMANCE OF
THE SERVICES PROVIDED BY MANAGER UNDER THIS AGREEMENT ARE MADE IN GOOD FAITH AND
MANAGER HAS NOT COMMITTED ACTS OF FRAUD, WILLFUL MISCONDUCT, OR A BREACH OF ANY
MATERIAL PROVISION OF THIS AGREEMENT, IN NO EVENT WILL MANAGER BE RESPONSIBLE
FOR ANY ERRORS IN JUDGMENT BY MANAGER IN CONNECTION WITH THE PERFORMANCE OF THE
SERVICES PROVIDED BY MANAGER UNDER THIS AGREEMENT.
(c)NO WARRANTIES. EXCEPT AS PROVIDED HEREIN, MANAGER DOES NOT MAKE, AND HEREBY
DISCLAIMS, ANY WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE SERVICES, INCLUDING
NO WARRANTIES AS TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
Article 4.
Payments to Manager
4.1    Reimbursement. Subject to Section 4.7, Owner shall reimburse Manager for
all Project Costs paid by Manager on Owner’s behalf pursuant to Section
3.1(a)(iii).
4.2    Invoices. On or before the 10th Business Day of each Month, Manager shall
prepare an invoice setting forth the Project Costs paid by Manager during the
prior Month in performing the Services (but excluding any such costs set forth
Section 4.6), together with information reasonably sufficient for Owner to
determine the accuracy of the invoice.
4.3    Timing of Payments; Late Charges. Owner shall make all payments due
pursuant to this Agreement within 20 Days after its receipt of the applicable
invoice. If the amount invoiced is not paid when due, except for any amount that
is subject to a good faith dispute pursuant to Section 4.4, interest on any
unpaid amount shall accrue at and be paid by the Company on the unpaid balance
from the due date to the date of payment at the Prime Rate plus 4%.
4.4    Invoice Disputes. If Owner does not agree with any invoice submitted by
Manager pursuant to this Agreement, Owner (i) shall promptly advise Manager of
such disagreement and (ii) shall pay to Manager when due all amounts reflected
on such invoice that are not in dispute. After resolution of any dispute, the
Party found to be owing any amounts to the other Party shall promptly reimburse
the other Party for the amount owed plus interest on such amount from the due
date therefor or the date of overpayment, as the case may be, to the date of
reimbursement at the Prime Rate plus 4%.
4.5    Examination of Books and Records. Each Party shall keep and maintain
detailed books and records containing accurate and complete entries in respect
of all transactions and matters relating to the subject matter of this Agreement
for a period of at least two years from the creation date thereof or such longer
period as necessary in order that an audit thereof may be completed and any
issues arising from such audit may be resolved. Each Party shall permit the
other Party or any of its authorized representatives to examine, audit and make
copies of the other Party’s books and records that form the basis for any
invoices submitted by Manager to Owner under this Agreement,


9

--------------------------------------------------------------------------------





upon the following terms and conditions: (i) audits will be performed only upon
reasonable prior notice, which in no event shall be less than 10 Days, and
during normal business hours, so as to cause a minimum of inconvenience to the
Party whose books and records are being audited; (ii) audits shall be performed
by independent third party auditors retained on terms that require such auditors
to maintain the confidentiality of all information of a confidential nature
disclosed to them in the course of their audit; (iii) the period of time to be
covered by an audit may not extend past the beginning of the Month that is 24
Months prior to the Month in which notice of the undertaking of such audit is
given, and an audit must be commenced within 30 Days of the giving of such a
notice, failing which a new notice of audit must be given; (iv) the auditing
Party shall provide a copy of any audit report to the Party whose books and
records have been audited within 30 Days of the date of the auditing Party’s
receipt of such report; (v) any claims or discrepancies disclosed in any audit
report shall be resolved by the Parties as soon as reasonably practicable
following presentation of the audit report to the Party whose books and records
have been audited; (vi) neither Party may be audited more than once in
connection with this Agreement; (vii) the cost of any audit undertaken pursuant
hereto shall be borne by the Party undertaking such audit; provided, however,
that if a material error is found in the books and records of a Party, such
Party shall bear the costs of the audit; and (viii) the auditing Party shall not
have access to any agreements, information or other materials that are not
relevant to the investigation or that are subject to a confidentiality or
non-disclosure agreement with a third party. Each Party shall have the right to
make copies and extracts from such books and records for any proper purpose with
the other Party’s prior written consent.
4.6    Payment of Other Amounts. Through January 31, 2017, Manager has incurred
$11,807,000 of costs relating to the Project. Within 5 Business Days after the
Commercial Operation Date, Owner shall reimburse Manager for such costs.
4.7    Budget Damage Payment. If, upon achieving Final Completion, (a) Total
Project Costs for the Project exceed the Target Project Cost, then Manager shall
not be entitled to reimbursement from Owner pursuant to Section 4.1 for any
amounts in excess of the Target Project Cost and, (b) if Owner has paid or
reimbursed Manager for Total Project Costs in excess of the Target Project
Costs, then Manager shall pay Owner an amount equal to such excess. The
provisions of this Section 5.7 shall be Owner’s sole remedy against Manager as a
result of Total Project Costs upon Final Completion exceeding the Target Project
Cost.


Article 5.
Insurance
5.1    Manager’s Required Insurance. Manager from the time of commencement of
the Work hereunder until Final Completion shall maintain in effect the following
types and amounts of insurance with reputable and financially responsible
insurance companies:
(a)Worker’s Compensation. Worker’s Compensation Insurance, including
occupational disease, in accordance with the laws of the states where the Work
is to be performed


10

--------------------------------------------------------------------------------





and Employer’s Liability Insurance in the limits of not less than $1,000,000 per
person per occurrence.
(b)General Liability. Comprehensive General Liability Insurance (with an
extended broad form liability endorsement), with limits of not less than
$1,000,000 applicable to bodily injury, sickness or death and loss of or damage
to property in any one occurrence.
(c)Automobile. Automobile Liability Insurance covering owned, non-owned, and
hired vehicles used by Manager with limits of not less than $1,000,000
applicable to bodily injury, sickness or death of any one person and $2,000,000
for more than one person in any one occurrence and $1,000,000 for loss of or
damage to property in any one occurrence and in the aggregate.
(d)Umbrella. An umbrella liability insurance policy with a minimum single limit
of $1,000,000 in excess of Manager’s employer’s liability, commercial general
liability and comprehensive automobile liability insurance policies required
herein.
5.2    Owner’s Required Insurance. Owner shall purchase and maintain, or shall
cause the General Contractor to purchase and maintain, at all times during the
performance of the Work until Final Completion the following types and amounts
of insurance:
(a)Builder’s Risk. Builder’s Risk insurance upon the entire Work at the Site and
those materials and equipment which are not stored at the Site to the full
insurable value thereof. Such insurance (i) shall include the interests of
Owner, Manager, the General Contractor, and any of the General Contractor’s
subcontractors and sub-subcontractors in the Work, (ii) shall include “All Risk”
insurance for physical loss or damage including, without duplication of
coverage, collapse, theft, vandalism, malicious mischief, flood, earthquake,
marine cargo, and materials in transit, and (iii) shall have limits of liability
not less than the Target Project Cost.
(b)General Liability. Comprehensive General Liability Insurance (with an
extended broad form liability endorsement), with limits of not less than
$1,000,000 applicable to bodily injury, sickness or death and loss of or damage
to property in any one occurrence.
(c)Automobile. Automobile Liability Insurance covering owned, non-owned, and
hired vehicles with limits of not less than $1,000,000 applicable to bodily
injury, sickness or death of any one person and $2,000,000 for more than one
person in any one occurrence and $1,000,000 for loss of or damage to property in
any one occurrence and in the aggregate.
(d)Umbrella. An umbrella liability insurance policy with a minimum single limit
of $10,000,000 in excess of Owner’s commercial general liability and
comprehensive automobile liability insurance policies required herein.
5.3    No Subrogation. For liabilities and indemnities assumed by Manager under
this Agreement, all insurance policies of Manager set forth in Section 6.1 shall
waive subrogation rights as to the Owner Parties. Likewise, Owner shall cause
its underwriters and insurers, including the underwriters for the policies
described in Section 6.2, and the underwriters and insured for policies


11

--------------------------------------------------------------------------------





of the General Contractor, to waive subrogation against the Manager Parties for
liabilities and indemnities assumed by Owner under this Agreement.
5.4    Certificates. Manager shall furnish certificates of insurance to Owner
evidencing the insurance required hereunder. Each policy shall provide that 30
days’ prior written notice shall be given to Owner in the event of any
cancellation or any material change in the policy.
5.5    Primary Insurance. Any coverage provided Owner by Manager’s insurance
under this Agreement shall be primary insurance and shall not be considered
contributory insurance with any insurance policies of Owner.
Article 6.
Sharing of Risks
6.1    Manager’s Indemnity. Manager shall protect, defend, and indemnify the
Owner Parties from and against all claims, demands, losses, and causes of action
of every kind and character that arise out of or are related to the performance
of the Services and that result in personal injury, death, or loss or damage of
property to the proportionate extent caused by the negligence of any Manager
Party or a breach of this Agreement by Manager, except to the extent that Owner
has assumed the risk of loss of Owner’s and its Affiliates’ property under
Section 6.3.
6.2    Owner’s Indemnity. Owner shall protect, defend, and indemnify the Manager
Parties from and against all claims, demands, losses, and causes of action of
every kind and character that arise out of or are related to the performance of
the Services and that result in personal injury, death, or loss or damage of
property to the proportionate extent caused by negligence of any Owner Party or
a breach of this Agreement by Owner.
6.3    Owner’s Risk of Loss. Anything to the contrary notwithstanding herein,
Owner shall assume the risk of loss and liability for loss (including business
interruption and other indirect or consequential losses or damages) or damage to
(i) real or personal property owned by Owner or its Affiliates and (ii)
equipment and materials to be incorporated into the Project. Manager shall not
be liable for and is hereby released from, and Owner shall protect, defend, and
indemnify the Manager Parties from and against, liability for any loss or damage
to property on which Owner has assumed the risk of loss under this clause, EVEN
IF SUCH LOSS OR DAMAGE IS CAUSED BY THE SOLE, JOINT, AND/OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY MANAGER PARTY. Any insurance
policies carried by Owner (and the General Contractor) on such property shall
provide for waiver of underwriter’s right of subrogation against the Manager
Parties, and Owner shall not make any claim against or seek to recover from any
such Manager Party for any such loss or damage.
6.4    WAIVER OF CONSEQUENTIAL DAMAGES. THE MANAGER PARTIES SHALL HAVE NO
LIABILITY TO OWNER FOR ANY CONSEQUENTIAL, INCIDENTAL, OR INDIRECT LOSSES OR
DAMAGES, INCLUDING ANY CONSEQUENTIAL DAMAGES FOR DOWNTIME, LOSS OF CAPITAL, LOSS
OF PRODUCT, LOSS OF PROFIT, LOSS OF USE, OR NONCOMPLIANCE WITH APPLICABLE LAWS,
WHETHER ARISING IN CONTRACT, TORT (INCLUDING NEGLIGENCE), WARRANTY, OR STRICT
LIABILITY AND EVEN IF


12

--------------------------------------------------------------------------------





CAUSED BY THE SOLE, JOINT, AND CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER
FAULT OF A MANAGER PARTY.
6.5    AGGREGATE LIMIT. ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING,
MANAGER’S MAXIMUM AGGREGATE LIABILITY TO OWNER WITH RESPECT TO THE SERVICES OR
THE PROJECT, OR MANAGER’S PERFORMANCE OR NON-PERFORMANCE UNDER THIS AGREEMENT,
WILL NOT EXCEED AN AMOUNT EQUAL TO $10,000, EVEN IF SUCH LIABILITY IS CAUSED BY
THE SOLE, JOINT, AND/OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT
OF MANAGER.
6.6    Survival. The provisions of this Article 6 6 will survive and not be
affected by termination or cancellation of this Agreement or Final Completion of
the Work.
Article 7.
Force Majeure
7.1    Force Majeure.
(a)    In the event that a Party (the “Force Majeure Party”) is rendered unable,
wholly or in part, by a Force Majeure event to perform its obligations under
this Agreement, then such Party shall within a reasonable time after the
occurrence of such event of Force Majeure deliver to the other Party written
notice (a “Force Majeure Notice”) including full particulars of the Force
Majeure event, and the obligations of the Parties, to the extent they are
affected by the Force Majeure event, will be suspended for the duration of any
inability so caused. The Force Majeure Party shall identify in such Force
Majeure Notice the approximate length of time that it believes in good faith
such Force Majeure event shall continue (the “Force Majeure Period”). Customer
shall be required to pay any amounts accrued and due under this Agreement at the
time of the start of the Force Majeure event. The Force Majeure Party shall
remedy the cause of the Force Majeure event so far as possible with all
reasonable efforts, except that no Party shall be compelled to resolve any
strikes, lockouts or other industrial or labor disputes other than as it shall
determine to be in its best interests or to receive or deliver any Product at
any facility other than the Tank.
(b)    If the Force Majeure Party advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period will continue
for more than 12 consecutive months, then at any time after the delivery of such
Force Majeure Notice, either Party may deliver to the other Party a notice of
termination (a “Termination Notice”), which Termination Notice will become
effective not earlier than 12 months after the delivery of the Termination
Notice; provided, however, that such Termination Notice will be deemed cancelled
and of no effect if the Force Majeure Period ends before the Termination Notice
becomes effective, and, upon the cancellation of any Termination Notice, the
Parties’ respective obligations hereunder will resume as soon as reasonably
practicable thereafter.
Article 8.
Assignments




13

--------------------------------------------------------------------------------





8.1    Assignment by Manager. Except as set forth in this Section 9.1, Manager
shall not assign its rights or obligations hereunder without Owner’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed; provided, however, that (a) Manager may assign this Agreement
without Owner’s consent in connection with a sale by Manager of all or
substantially all of the Refinery, including by merger, equity sale, asset sale
or otherwise, so long as the transferee: (i) agrees to assume all of Manager’s
obligations under this Agreement; and (ii) is financially and operationally
capable of fulfilling the terms of this Agreement, which determination shall be
made by Manager in its reasonable judgment; and (b) Manager may make a
collateral assignment of this Agreement solely to secure financing for itself or
any of its Affiliates.
8.2    Assignment by Owner. Owner shall not assign its rights or obligations
under this Agreement without the prior written consent of Manager.
8.3    Terms of Assignment. Any assignment that is not undertaken in accordance
with the provisions set forth above shall be null and void ab initio. A Party
making any assignment shall promptly notify the other Party of such assignment,
regardless of whether consent is required. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.
Article 9.
Term and Termination
9.1    Term. The term of this Agreement will commence on the date hereof and,
unless sooner terminated as provided below, will continue in effect until one
year following the date of Final Completion.
9.2    Termination by Owner. Owner may terminate this Agreement for cause by
giving at least two weeks’ prior written notice to Manager. For purposes of the
preceding sentence, Owner will be deemed to have terminated this Agreement for
cause if it does so by reason of a material breach by Manager of its obligations
hereunder that is not remedied by Manager within 30 days after receipt of notice
from Owner describing such material breach in reasonable detail and the steps
required to cure such breach, or if such material breach is not curable within
such 30 day period, Manager has not commenced remedial action to cure such
material breach within such 30 day period. Such termination will be effective in
the manner specified in such notice and will be without prejudice to any claims
that Owner may have against Manager or that Manager may have against Owner
hereunder.
9.3    Termination by Manager. Manager may immediately terminate this Agreement
by giving written notice to Owner upon the failure by Owner to pay any amounts
due to Manager hereunder within 30 days of the date on which such payment was
due.
9.4    Amounts Payable. Upon any termination of this Agreement under Sections
9.2 or 9.3, Owner shall promptly reimburse Manager for all fees and other
amounts payable by Owner under Section 5.1 for which Manager is entitled to be
paid but which may not have been previously paid and for all expenditures
reasonably incurred by Manager in bringing the Services to an orderly
conclusion.


14

--------------------------------------------------------------------------------





Article 10.
Notices
10.1    Addresses for Notice. All notices, requests, demands, and other
communications hereunder (unless otherwise set forth in the Operating
Procedures) will be in writing and will be deemed to have been duly given: (i)
if by transmission by hand delivery, when delivered; (ii) if mailed via the
official governmental mail system, five (5) Business Days after mailing,
provided said notice is sent first class, postage pre-paid, via certified or
registered mail, with a return receipt requested; (iii) if mailed by an
internationally recognized overnight express mail service such as Federal
Express, UPS, or DHL Worldwide, one (1) Business Day after deposit therewith
prepaid; or (iv) by e-mail one (1) Business Day after delivery with receipt
confirmed. All notices will be addressed to the Parties at the respective
addresses as follows:
(a)    If to Customer, to:
Chalmette Refining, L.L.C.
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Erik Young
Telecopy No: (973) 455-7562
Email: erik.young@pbfenergy.com
with a copy, which shall not constitute notice, to:
PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Trecia Canty
Telecopy No: 973-971-3654
Email: trecia.canty@pbfenergy.com
(b)    If to Operator, to:
PBFX Operating Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Jim Fedena
Email: jim.fedena@pbfenergy.com
with a copy, which shall not constitute notice, to:
PBF Logistics LP
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Trecia Canty
Telecopy No: 973-971-3654
Email: trecia.canty@pbfenergy.com


15

--------------------------------------------------------------------------------





or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.
10.2    Effectiveness. Notices will be effective (i) if delivered personally or
sent by courier service, upon actual receipt by the intended recipient, (ii) if
mailed, upon the earlier of five days after deposit in the mail or the date of
delivery as shown by the return receipt therefor, or (iii) if sent by telecopy
or electronic mail, upon actual receipt if received during the recipient’s
normal business hours, or at the beginning of the recipient’s next business day
after receipt if not received during the recipient’s normal business hours. All
notices sent by telecopy or electronic mail transmission must be confirmed
promptly after transmission by written certified mail or overnight delivery.
10.3    Changes. Either Party may change the person, address, telecopy number,
or e-mail address to which notice to it shall be given by giving the other Party
written notice of such change in accordance with this Article 10.
Article 11.
Other Provisions
11.1    Governing Law. This Agreement shall be governed by the laws of the State
of Delaware, excluding any conflicts-of-law rule or principle that might refer
the construction or interpretation of this Agreement to the laws of another
state. Subject to Section 11.3, the Parties agree to the exclusive venue of the
federal or state courts located in the State of Delaware for the adjudication of
all disputes arising out of this Agreement.
11.2    EXCLUSIVENESS OF REMEDIES. WHEREVER A REMEDY IS SET FORTH IN THIS
AGREEMENT, SUCH REMEDY SHALL BE EXCLUSIVE AND THE LIABILITY OF THE APPLICABLE
PARTY SHALL BE LIMITED AS SET FORTH THEREIN, WHETHER SUCH LIABILITY ARISES IN
CONTRACT OR TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE.
11.3    Arbitration. Any and all Arbitrable Disputes (except to the extent
injunctive relief is sought) shall be resolved through the use of binding
arbitration using, in the case of an Arbitrable Dispute involving a dispute of
an amount equal to or greater than $1,000,000 or non-monetary relief, three
arbitrators, and in the case of an Arbitrable Dispute involving a dispute of an
amount less than $1,000,000, one arbitrator, in each case in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 11.3 and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section 11.3
will control the rights and obligations of the Parties. Arbitration must be
initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that
Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. Respondent shall respond to Claimant within 30 days
after receipt of Claimant’s notice, identifying


16

--------------------------------------------------------------------------------





the arbitrator Respondent has appointed. If Respondent fails for any reason to
name an arbitrator within the 30-day period, Claimant shall petition the
American Arbitration Association for appointment of an arbitrator for
Respondent’s account. The two arbitrators so chosen shall select a third
arbitrator within 30 days after the second arbitrator has been appointed, and,
in the event of an Arbitrable Dispute involving a dispute of an amount less than
$1,000,000, such third arbitrator shall act as the sole arbitrator, and the sole
role of the first two arbitrators shall be to appoint such third arbitrator.
Claimant will pay the compensation and expenses of the arbitrator named by or
for it, and Respondent will pay the compensation and expenses of the arbitrator
named by or for it. The costs of petitioning for the appointment of an
arbitrator, if any, shall be paid by Respondent. Claimant and Respondent will
each pay one-half of the compensation and expenses of the third arbitrator. All
arbitrators must (a) be neutral parties who have never been officers, directors
or employees of Operator, Customer, or any of their Affiliates and (b) have not
less than seven years’ experience in the energy industry. The hearing will be
conducted in the State of Delaware or the Wilmington, Delaware Metropolitan area
and commence within 30 days after the selection of the third arbitrator.
Customer, Operator and the arbitrators shall proceed diligently and in good
faith in order that the award may be made as promptly as possible. Except as
provided in the Federal Arbitration Act, the decision of the arbitrators will be
binding on and non-appealable by the Parties hereto. The arbitrators shall have
no right to grant or award Special Damages. Notwithstanding anything herein the
contrary, Customer may not dispute any amounts with respect to an invoice
delivered in accordance with Section 5.2 that Customer has not objected to
within 120 days of receipt thereof. No default shall occur hereunder if the
subject matter underlying such potential default is the subject matter of any
dispute that is pending resolution or arbitration under this Section 11.3 until
such time that such dispute is resolved in accordance with this Section 11.3.
11.4    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
11.5    Binding on Successors. This Agreement shall be binding upon and inure to
the benefit of the Parties and their permitted successors and assigns.
11.7    Modification; Waiver. This Agreement may be amended or modified only by
a written instrument executed by the Parties. The failure of a Party hereunder
to assert a right or enforce an obligation of the other Party shall not be
deemed a waiver of such right or obligation. Any of the terms and conditions of
this Agreement may be waived in writing at any time by the Party entitled to the
benefits thereof. No waiver of any of the terms and conditions of this
Agreement, or any breach thereof, will be effective unless in writing signed by
a duly authorized individual on behalf of the Party against which the waiver is
sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement will be deemed or will constitute a waiver of any other term or
condition or of any later breach (whether or not similar), nor will such waiver
constitute a continuing waiver unless otherwise expressly provided.
11.8    No Partnership. The Parties shall not be deemed to be partners or joint
venturers by virtue of this Agreement or any discussions or actions related to
the Project.


17

--------------------------------------------------------------------------------





11.9    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any Person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
11.10    No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party, a successor or permitted assignee of a Party, a Manager Party or an
Owner Party.
11.11    Time is of the Essence. This Time is of the essence with respect to all
aspects of each Party’s performance of any obligations under this Agreement.
11.12    Further Assurances. This In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
11.13    Survival. This All audit rights, payment, confidentiality and
indemnification obligations under this Agreement shall survive the expiration or
termination of this Agreement in accordance with their terms.
11.14    WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO
PERFORM OF ANY OBLIGATION HEREUNDER.
[SIGNATURE PAGE FOLLOWS]






18

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
CHALMETTE REFINING, L.L.C.




By: /s/ Trecia Canty
Name: Trecia Canty
Title: Senior Vice President, General Counsel
and Secretary




PBFX OPERATING COMPANY LLC




By: /s/ James Fedena
Name: James Fedena
Title: Senior Vice President, Logistics




Signature Page to Project Management Agreement

--------------------------------------------------------------------------------






LIST OF EXHIBITS
Exhibits.
Exhibit A - Basic Design Package
Exhibit B - Project Schedule
Exhibit C - Tank


 




20

--------------------------------------------------------------------------------






EXHIBIT A
BASIC DESIGN PACKAGE
“New Crude Tank (Tk311) Project Scope”
•
300ft diameter by 50ft tall, API 650 compliant, external floating roof storage
tank for sour crude (450,000 BBL working capacity)

•
Dike modifications around TK309/310 and new dikes around the new tank (Tk 311)
and demolition of some existing dikes

•
Extend the existing 16” crude offload line approximately 300 feet with a 24”
line to the new crude tank

•
1800 feet of new 24” crude offloading line from Paris road to operate in
parallel with the existing 16” line to increase ship offloading rate.

•
One 7400 BPH crude transfer pump and piping sized to fill a crude storage tank
in <24 hours

•
Firewater and foam piping:

o New firewater loop around the new tank connected to existing network
o New firewater piping materials of construction will be carbon steel above
grade and HDPE below grade
o An AFFF foam system, foam chambers and piping to the tank will be installed
for seal fires
o New river water header, piping from river to vicinity of TK310/311 area
•
The project electrical loads include the new transfer pump, three mixers, MOVs,
and associated instrumentation and lighting loads

•
This project will add a new circuit breaker to an existing 4160V switchgear
lineup, a new 4160V - 480V transformer, a small 480V - 120V transformer, a new
Switch rack, and separate 120V panel boards for instrumentation and lighting







Exhibit A - 1

--------------------------------------------------------------------------------








EXHIBIT B
PROJECT SCHEDULE
The current version of the Project Schedule is attached behind this page.


 




Exhibit B - 1

--------------------------------------------------------------------------------






EXHIBIT C
TANK




Exhibit C - 1